Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 have been examined and are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 16-23, 25-27, 29, 30 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2020/0145986 A1 to Park et al. (hereinafter “Park”)

Regarding Claim 1, Park teaches A method for wireless communication at a user equipment (UE), comprising:  (Figure 2 illustrates electronic device 100 )
receiving, from a base station, a configuration for reporting assistance information based at least in part on a capability of the UE;  (Figure 2 and [0119]-[0124], discloses the electronic device 100 may transmit a second message (UE-Capability) containing performance information about the electronic device 100 to the base station 10. For example, the second message (UE-Capability) may include information (OverheatingInd) about whether the electronic device 100 supports generation of overheat assistance information.  The second message (UE-Capability) may include a parameter indicating the performance of the electronic device 100. According to an embodiment, in operation 210, the electronic device 100 may receive a radio resource control (RRC) connection reconfiguration message (i.e. configuration for reporting assistance information) from the base station 10. According to an embodiment, the RRC connection reconfiguration message may include resource configuration information about the first message (UE assistance information) about the electronic device 100. The base station 10 may determine the RRC parameter that is to be set on the UE using the received performance information for the electronic device 100 (i.e. based on the capability of the UE))
transmitting, to the base station, assistance information associated with a quantity of uplink multiple-input multiple-output layers based at least in part on the UE satisfying a first predetermined trigger threshold; and  ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a first predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. [0151]-[0152] and Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))
receiving, from the base station, control signaling indicating a re-configuration of the quantity of uplink multiple-input multiple-output layers based at least in part on the assistance information associated with the quantity of uplink multiple-input multiple-output layers. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count (i.e. reconfiguration of the quantity of MIMO layers) reallocated to the electronic device 100)

Regarding Claim 2, Park teaches  The method of claim 1, wherein transmitting the assistance information associated with the quantity of uplink multiple-input multiple-output layers comprises: transmitting an indication of a first quantity of uplink multiple-input multiple output layers less than a second quantity of uplink multiple-input multiple output layers associated with the capability of the UE. ([0151], discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) (i.e. reduced maximum MIMO rank count indicates a first quantity of MIMO layers less than a second quantity of MIMO layers) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))

Regarding Claim 3, Park teaches The method of claim 2, wherein the assistance information associated with the quantity of uplink multiple-input multiple-output layers requests a reduction from the second quantity of uplink multiple-input multiple output layers to the first quantity of uplink multiple-input multiple output layers. ([0151], discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) (i.e. reduced maximum MIMO rank count indicates a first quantity of L MIMO layers less than a second quantity of MIMO layers) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1). [0191], further discloses upon receiving the first message (UE assistance information) from the electronic device 100, the base station 10 may determine whether to accept or disregard the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance) in the first message (UE assistance information))

Regarding Claim 4, Park teaches The method of claim 1, further comprising: receiving, from an application of the UE via a modem control interface, an indication that the UE satisfies the first predetermined trigger threshold, wherein transmitting the assistance information associated with the quantity of uplink multiple-input multiple- output layers is based at least in part on the indication from the application of the UE. ([0156], discloses the electronic device includes a heat processor 500 and an application processor 510. [0158]-[0159], discloses the heat processor of the heat processor 500 includes a heat manager 600, a heat monitor 610, an interface 620, and a policy table 630. The heat manager 600 may determine a threshold temperature and output the threshold temperature to the policy table 630. The heat manager 600 may compare a representative temperature determined by the heat monitor 610 with the threshold temperature included in the policy table 630, thereby determining whether heat is generated. Upon detecting heat, the heat manager 600 may determine to perform at least one or more operations for removing or mitigating overheat, which are included in the policy table 630. [0185], discloses when the determined temperature is equal to or higher than the threshold temperature, the electronic device 100 may restrict the performance of an internal component or some functions of the application operated on the internal component. For example, the AP 510 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. For example, the CP 520 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. The CP 520 of the electronic device 100 may transmit information about the operation of limiting the performance of the overheated internal component to the base station. For example, the information about the performance limiting operation may be overheat assistance information (OverheatingAssistance))


Regarding Claim 6, Park teaches The method of claim 1, further comprising: transmitting, to the base station, assistance information associated with a quantity of downlink multiple-input multiple-output layers based at least in part on the UE satisfying a second predetermined trigger threshold; ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a second predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. [0151]-[0152] and Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))
and receiving, from the base station, second control signaling indicating a re- configuration of the quantity of downlink multiple-input multiple-output layers based at least in part on the assistance information associated with the quantity of downlink multiple-input multiple-output layers. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count (i.e. reconfiguration of the quantity of MIMO layers) reallocated to the electronic device 100)


Regarding Claim 7, Park teaches The method of claim 6, wherein transmitting the assistance information associated with the quantity of downlink multiple-input multiple-output layers comprises: transmitting an indication of a first quantity of downlink multiple-input multiple output layers less than a second quantity of downlink multiple-input multiple output layers associated with the capability of the UE. ([0151], discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) (i.e. reduced maximum MIMO rank count indicates a first quantity of MIMO layers less than a second quantity of MIMO layers) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))

Regarding Claim 8, Park teaches The method of claim 7, wherein the assistance information associated with the quantity of downlink multiple-input multiple-output layers requests a reduction from the second quantity of downlink multiple-input multiple output layers to the first quantity of downlink multiple-input multiple output layers. ([0151], discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) (i.e. reduced maximum MIMO rank count indicates a first quantity of L MIMO layers less than a second quantity of MIMO layers) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1). [0191], further discloses upon receiving the first message (UE assistance information) from the electronic device 100, the base station 10 may determine whether to accept or disregard the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance) in the first message (UE assistance information))


Regarding Claim 9, Park teaches The method of claim 6, further comprising: receiving, from an application of the UE via a modem control interface, an indication that the UE satisfies the second predetermined trigger threshold, wherein transmitting the assistance information associated with the quantity of downlink multiple- input multiple-output layers is based at least in part on the indication from the application of the UE. ([0156], discloses the electronic device includes a heat processor 500 and an application processor 510. [0158]-[0159], discloses the heat processor of the heat processor 500 includes a heat manager 600, a heat monitor 610, an interface 620, and a policy table 630. The heat manager 600 may determine a threshold temperature and output the threshold temperature to the policy table 630. The heat manager 600 may compare a representative temperature determined by the heat monitor 610 with the threshold temperature included in the policy table 630, thereby determining whether heat is generated. Upon detecting heat, the heat manager 600 may determine to perform at least one or more operations for removing or mitigating overheat, which are included in the policy table 630. [0185], discloses when the determined temperature is equal to or higher than the threshold temperature, the electronic device 100 may restrict the performance of an internal component or some functions of the application operated on the internal component. For example, the AP 510 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. For example, the CP 520 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. The CP 520 of the electronic device 100 may transmit information about the operation of limiting the performance of the overheated internal component to the base station. For example, the information about the performance limiting operation may be overheat assistance information (OverheatingAssistance))

Regarding Claim 16, Park teaches The method of claim 1, further comprising: 
transmitting, to the base station, assistance information associated with one or both of a quantity of component carriers or an aggregated bandwidth allocation for a secondary cell group based at least in part on the UE satisfying a second predetermined trigger threshold; and   ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a second predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum component carriers (CCs) and reduced aggregated bandwidth. [0201], further discloses the overheat assistance information (OverheatingAssistance) may include information about the reduced maximum component carrier (CC) count of the UE's carrier aggregation (CA) combination.
receiving, from the base station, second control signaling indicating a reconfiguration of one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group based at least in part on the assistance information associated with one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count reallocated to the electronic device 100)


Regarding Claim 17, Park teaches The method of claim 16, wherein transmitting the assistance information associated with the quantity of component carriers comprises: transmitting an indication of a first quantity of component carriers less than a second quantity of component carriers configured at the UE. (Table 2, discloses overheating assistance information indicating reduced maximum CC)

Regarding Claim 18, Park teaches The method of claim 17, wherein the assistance information associated with the quantity of component carriers requests a reduction from the second quantity of component carriers to the first quantity of component carriers. (Table 2, discloses overheating assistance information indicating reduced maximum CC)

Regarding Claim 19, Park teaches The method of claim 16, wherein transmitting the assistance information associated with the aggregated bandwidth allocation for the secondary cell group comprises: transmitting an indication of a first aggregated bandwidth allocation for the secondary cell group less than a second aggregated bandwidth allocation for the secondary cell group configured at the UE. (Table 2, discloses overheating assistance information indicating reduced maximum aggregated bandwidth)

Regarding Claim 20, Park teaches The method of claim 19, wherein the assistance information associated with the aggregated bandwidth allocation for the secondary cell group requests a reduction from the second aggregated bandwidth allocation for the secondary cell group to the first aggregated bandwidth allocation for the secondary cell group. (Table 2, discloses overheating assistance information indicating reduced maximum aggregated bandwidth)

Regarding Claim 21, Park teaches The method of claim 16, further comprising: 
receiving, from an application of the UE via a modem control interface, an indication to disable dual-connectivity, wherein transmitting the assistance information associated with one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group is based at least in part on the indication to disable dual-connectivity. ([0099]-[0102] and [0124], discloses the electronic device supporting dual connectivity. [0205], discloses the overheat assistance information (OverheatingAssistance) may include information about a secondary cell release request (SCellReleaseRequestInfoFR1) (i.e. disable dual connectivity) for the first frequency range (FR1) or information about a secondary cell release request (SCellReleaseRequestInfoFR2) for the second frequency range (FR2). The base station 10 may determine to release the secondary cell of the first frequency range (FR1) or the secondary cell of the second frequency range (FR2) for the electronic device 100.)

Regarding Claim 22, Park teaches The method of claim 16, wherein receiving the re-configuration of one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group comprises: receiving a command to release the secondary cell group. ([0205], discloses the overheat assistance information (OverheatingAssistance) may include information about a secondary cell release request (SCellReleaseRequestInfoFR1) (i.e. disable dual connectivity) for the first frequency range (FR1) or information about a secondary cell release request (SCellReleaseRequestInfoFR2) for the second frequency range (FR2). The base station 10 may determine to release the secondary cell of the first frequency range (FR1) or the secondary cell of the second frequency range (FR2) for the electronic device 100)

Regarding Claim 23, Park teaches The method of claim 16, further comprising: starting a timer based at least in part on transmitting the assistance information associated with one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group; and initiating a radio link failure for the secondary cell group based at least in part on receiving the second control signaling indicating the re-configuration of one or both of the quantity of component carriers or the aggregated bandwidth allocation for the secondary cell group after expiration of the timer. ([0222]-[0230], discloses Referring to FIG. 11, according to an embodiment, in operation 1100, the electronic device 100 may transmit a first message (UE assistance information) to the base station 10. In operation 1110, the electronic device 100 may receive a third message (RRCConnectionReconfiguration) from the base station 10 or may receive no third message (RRCConnectionReconfiguration) until the first timer (Prohibit Timer) or X1 timer (X1 Timer) expires ((i.e. receiving the second control signaling after expiration of timer). Upon determining that the internal overheat of the electronic device 100 is not released in operation 1130, the electronic device 100 may transmit a secondary cell radio link failure report (SCG Failure Report) to the base station (or a primary base station or primary cell))

Regarding Claim 25, Park teaches The method of claim 1, further comprising: transmitting, to the base station, signaling indicating the capability of the UE for the reporting of the assistance information, wherein receiving the configuration for the reporting of the assistance information is based at least in part on transmitting the signaling indicating the capability of the UE. (Figure 2 and [0119]-[0124], discloses the electronic device 100 may transmit a second message (UE-Capability) containing performance information about the electronic device 100 to the base station 10. For example, the second message (UE-Capability) may include information (OverheatingInd) about whether the electronic device 100 supports generation of overheat assistance information.  The second message (UE-Capability) may include a parameter indicating the performance of the electronic device 100. According to an embodiment, in operation 210, the electronic device 100 may receive a radio resource control (RRC) connection reconfiguration message (i.e. configuration for reporting assistance information) from the base station 10. According to an embodiment, the RRC connection reconfiguration message may include resource configuration information about the first message (UE assistance information) about the electronic device 100. The base station 10 may determine the RRC parameter that is to be set on the UE using the received performance information for the electronic device 100 (i.e. based on the capability of the UE))

Regarding Claim 26, Park teaches An apparatus for wireless communication at a user equipment (UE), comprising: (Figure 2 illustrates electronic device 100 )
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 1A illustrates electronic device comprising processor and memory)
receive, from a base station, a configuration for reporting assistance information based at least in part on a capability of the UE; (Figure 2 and [0119]-[0124], discloses the electronic device 100 may transmit a second message (UE-Capability) containing performance information about the electronic device 100 to the base station 10. For example, the second message (UE-Capability) may include information (OverheatingInd) about whether the electronic device 100 supports generation of overheat assistance information.  The second message (UE-Capability) may include a parameter indicating the performance of the electronic device 100. According to an embodiment, in operation 210, the electronic device 100 may receive a radio resource control (RRC) connection reconfiguration message (i.e. configuration for reporting assistance information) from the base station 10. According to an embodiment, the RRC connection reconfiguration message may include resource configuration information about the first message (UE assistance information) about the electronic device 100. The base station 10 may determine the RRC parameter that is to be set on the UE using the received performance information for the electronic device 100 (i.e. based on the capability of the UE))

transmit, to the base station, assistance information associated with a quantity of uplink multiple-input multiple-output layers based at least in part on the UE satisfying a first predetermined trigger threshold; and ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a first predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. [0151]-[0152] and Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))

receive, from the base station, control signaling indicating a re- configuration of the quantity of uplink multiple-input multiple-output layers based at least in part on the assistance information associated with the quantity of uplink multiple-input multiple-output layers. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count (i.e. reconfiguration of the quantity of MIMO layers) reallocated to the electronic device 100)

Claim 27 is rejected for having the same limitations as claim 6 above, except the claim is in apparatus format.

Regarding Claim 29, Park teaches An apparatus for wireless communication at a user equipment (UE), comprising: (Figure 2 illustrates electronic device 100 )
means for receiving, (Figure 1A illustrates electronic device comprising communication module) from a base station, a configuration for reporting assistance information based at least in part on a capability of the UE; (Figure 2 and [0119]-[0124], discloses the electronic device 100 may transmit a second message (UE-Capability) containing performance information about the electronic device 100 to the base station 10. For example, the second message (UE-Capability) may include information (OverheatingInd) about whether the electronic device 100 supports generation of overheat assistance information.  The second message (UE-Capability) may include a parameter indicating the performance of the electronic device 100. According to an embodiment, in operation 210, the electronic device 100 may receive a radio resource control (RRC) connection reconfiguration message (i.e. configuration for reporting assistance information) from the base station 10. According to an embodiment, the RRC connection reconfiguration message may include resource configuration information about the first message (UE assistance information) about the electronic device 100. The base station 10 may determine the RRC parameter that is to be set on the UE using the received performance information for the electronic device 100 (i.e. based on the capability of the UE))
means for transmitting, (Figure 1A illustrates electronic device comprising communication module)to the base station, assistance information associated with a quantity of uplink multiple-input multiple-output layers based at least in part on the UE satisfying a first predetermined trigger threshold; and ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a first predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. [0151]-[0152] and Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))
means for receiving, (Figure 1A illustrates electronic device comprising communication module) from the base station, control signaling indicating a re- configuration of the quantity of uplink multiple-input multiple-output layers based at least in part on the assistance information associated with the quantity of uplink multiple-input multiple-output layers. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count (i.e. reconfiguration of the quantity of MIMO layers) reallocated to the electronic device 100)

Regarding Claim 30, Park teaches A non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE), the code comprising instructions executable by a processor to: (Figure 1A illustrates electronic device comprising processor and memory)
receive, from a base station, a configuration for reporting assistance information based at least in part on a capability of the UE; (Figure 2 and [0119]-[0124], discloses the electronic device 100 may transmit a second message (UE-Capability) containing performance information about the electronic device 100 to the base station 10. For example, the second message (UE-Capability) may include information (OverheatingInd) about whether the electronic device 100 supports generation of overheat assistance information.  The second message (UE-Capability) may include a parameter indicating the performance of the electronic device 100. According to an embodiment, in operation 210, the electronic device 100 may receive a radio resource control (RRC) connection reconfiguration message (i.e. configuration for reporting assistance information) from the base station 10. According to an embodiment, the RRC connection reconfiguration message may include resource configuration information about the first message (UE assistance information) about the electronic device 100. The base station 10 may determine the RRC parameter that is to be set on the UE using the received performance i
transmit, to the base station, assistance information associated with a quantity of uplink multiple-input multiple-output layers based at least in part on the UE satisfying a first predetermined trigger threshold; and ([0126], discloses in operation 220, the electronic device 100 may transmit the first message (UE assistance information) containing overheat assistance information (OverheatingAssistance) generated in response to identifying overheat (i.e. UE satisfying a first predetermined trigger threshold) inside the electronic device 100 to the base station 10. [0159], discloses a threshold temperature at which the electronic device may be overheated. [0151]-[0152] and Table 2, discloses the first message (UE assistance information) may include information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) or information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR2) of the second frequency range (FR2). The information about the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1) of the first frequency range (FR1) may include information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-DL) of the downlink of the first frequency range (FR1) and information indicating the reduced maximum MIMO rank count (reducedMaxMIMO-LayersFR1-UL) of the uplink of the first frequency range (FR1))
receive, from the base station, control signaling indicating a re-configuration of the quantity of uplink multiple-input multiple-output layers based at least in part on the assistance information associated with the quantity of uplink multiple-input multiple-output layers. (Figure 9 and [0189], discloses the base station 10 transmits a third message (RRCConnectionReconfiguration) to the electronic device 100 in response to the first message (UE assistance information) transmitted from the electronic device 100 to the base station 10. [0192], discloses upon accepting the request from the electronic device 100 corresponding to the overheat assistance information (OverheatingAssistance), the base station 10 may reset the resources for the electronic device 100 based on the resource corresponding to the overheat assistance information (OverheatingAssistance). [0200], further discloses in operation 910, the electronic device 100 may receive, from the base station 10, a third message (RRCConnectionReconfiguration) containing the frequency resource reallocated to the electronic device 100 or the MIMO rank count (i.e. reconfiguration of the quantity of MIMO layers) reallocated to the electronic device 100)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5, 10, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US 2022/0167187 A1 to Jia et al. (hereinafter “Jia”)

Regarding Claim 5, Park teaches The method of claim 1, wherein Park does not explicitly teach the first predetermined trigger threshold comprises at least a latency condition of an application of the UE being less than a threshold latency, or an uplink throughput from the UE being less than a threshold throughput, or an uplink block error rate being above a threshold block error rate, or an amount of data in a buffer being less than a threshold amount of data, or any combination thereof.

However, in a similar field of endeavor, Jia discloses in [0060], The RMC 114 or RMAC 116 can determine the data throughput that can be desired (e.g., requested, utilized, wanted, demanded, or needed) by the communication device 104 and/or the application being utilized by the communication device 104, based at least in part on the application or application type, the application status, the type of activity being engaged in using the communication device 104 or application, or another desired factor. The RMC 114 or RMAC 116 can analyze (e.g., compare) the data throughput and the applicable defined threshold data throughput value. The RMC 114 or RMAC 116 can determine whether the data throughput associated with the communication device 104 satisfies (e.g., meets, breaches, or exceeds) the defined threshold data throughput value based at least in part on the results of analyzing the data throughput associated with the communication device 104 and the defined threshold data throughput value associated with (e.g., applicable to) the communication device 104. [0062], further discloses  If, instead, based at least in part on the results of analyzing (e.g., comparing) the data throughput and the defined threshold data throughput value, the RMC 114 or RMAC 116 determines that the data throughput associated with the communication device 104 does not satisfy (e.g., is less or lower than, and/or does not meet or exceed) the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that one or more resources of the group of resources can be modified. For instance, when the data throughput associated with the communication device 104 does not satisfy the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that the communication device 104 does not have to have all of the resources of the group of resources currently being utilized by the communication device 104 to achieve or attain the desired (e.g., enhanced, suitable, acceptable, or optimal) use and/or QoE of use of the communication device 104 for the user 106, and that the group of resources can be modified (e.g., reduced) to save (e.g., reduce) power of the communication device 104, while still maintaining desirable use and/or QoE of use of the communication device 104 or application for the user 106. Accordingly, the RMC 114 or RMAC 116 can determine that the group of resources associated with the communication device 104 can be modified.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the above limitations as suggested by Jia to save (e.g., reduce) power of the communication device, while still maintaining desirable use and/or QoE of use of the communication device as indicated in [0062] of Jia.

Regarding Claim 10, Park teaches The method of claim 6, wherein Park does not explicitly teach the second predetermined trigger threshold comprises at least a latency condition of an application of the UE being less than a threshold latency, or a downlink throughput to the UE being less than a threshold throughput, or any combination thereof.
However, in a similar field of endeavor, Jia discloses in [0060], The RMC 114 or RMAC 116 can determine the data throughput that can be desired (e.g., requested, utilized, wanted, demanded, or needed) by the communication device 104 and/or the application being utilized by the communication device 104, based at least in part on the application or application type, the application status, the type of activity being engaged in using the communication device 104 or application, or another desired factor. The RMC 114 or RMAC 116 can analyze (e.g., compare) the data throughput and the applicable defined threshold data throughput value. The RMC 114 or RMAC 116 can determine whether the data throughput associated with the communication device 104 satisfies (e.g., meets, breaches, or exceeds) the defined threshold data throughput value based at least in part on the results of analyzing the data throughput associated with the communication device 104 and the defined threshold data throughput value associated with (e.g., applicable to) the communication device 104. [0062], further discloses  If, instead, based at least in part on the results of analyzing (e.g., comparing) the data throughput and the defined threshold data throughput value, the RMC 114 or RMAC 116 determines that the data throughput associated with the communication device 104 does not satisfy (e.g., is less or lower than, and/or does not meet or exceed) the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that one or more resources of the group of resources can be modified. For instance, when the data throughput associated with the communication device 104 does not satisfy the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that the communication device 104 does not have to have all of the resources of the group of resources currently being utilized by the communication device 104 to achieve or attain the desired (e.g., enhanced, suitable, acceptable, or optimal) use and/or QoE of use of the communication device 104 for the user 106, and that the group of resources can be modified (e.g., reduced) to save (e.g., reduce) power of the communication device 104, while still maintaining desirable use and/or QoE of use of the communication device 104 or application for the user 106. Accordingly, the RMC 114 or RMAC 116 can determine that the group of resources associated with the communication device 104 can be modified.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the above limitations as suggested by Jia to save (e.g., reduce) power of the communication device, while still maintaining desirable use and/or QoE of use of the communication device as indicated in [0062] of Jia.

Regarding Claim 24, Park teaches The method of claim 16, wherein Park does not explicitly teach the second predetermined trigger threshold comprises at least an uplink throughput from the UE being less than a threshold uplink throughput, or a downlink throughput to the UE being less than a threshold downlink throughput, or an indication from an application of the UE that a display is off being received, or any combination thereof.
However, in a similar field of endeavor, Jia discloses in [0060], The RMC 114 or RMAC 116 can determine the data throughput that can be desired (e.g., requested, utilized, wanted, demanded, or needed) by the communication device 104 and/or the application being utilized by the communication device 104, based at least in part on the application or application type, the application status, the type of activity being engaged in using the communication device 104 or application, or another desired factor. The RMC 114 or RMAC 116 can analyze (e.g., compare) the data throughput and the applicable defined threshold data throughput value. The RMC 114 or RMAC 116 can determine whether the data throughput associated with the communication device 104 satisfies (e.g., meets, breaches, or exceeds) the defined threshold data throughput value based at least in part on the results of analyzing the data throughput associated with the communication device 104 and the defined threshold data throughput value associated with (e.g., applicable to) the communication device 104. [0062], further discloses  If, instead, based at least in part on the results of analyzing (e.g., comparing) the data throughput and the defined threshold data throughput value, the RMC 114 or RMAC 116 determines that the data throughput associated with the communication device 104 does not satisfy (e.g., is less or lower than, and/or does not meet or exceed) the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that one or more resources of the group of resources can be modified. For instance, when the data throughput associated with the communication device 104 does not satisfy the defined threshold data throughput value, the RMC 114 or RMAC 116 can determine that the communication device 104 does not have to have all of the resources of the group of resources currently being utilized by the communication device 104 to achieve or attain the desired (e.g., enhanced, suitable, acceptable, or optimal) use and/or QoE of use of the communication device 104 for the user 106, and that the group of resources can be modified (e.g., reduced) to save (e.g., reduce) power of the communication device 104, while still maintaining desirable use and/or QoE of use of the communication device 104 or application for the user 106. Accordingly, the RMC 114 or RMAC 116 can determine that the group of resources associated with the communication device 104 can be modified.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the above limitations as suggested by Jia to save (e.g., reduce) power of the communication device, while still maintaining desirable use and/or QoE of use of the communication device as indicated in [0062] of Jia.

Claim(s) 11-14, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of WO 2022/082458 A1 (filing date of Oct. 20, 2020) to Feng et al. (hereinafter “Feng”)

Regarding Claim 11, Park teaches The method of claim 1, further comprising: 
Park does not explicitly teach transmitting, to the base station, assistance information associated with a scheduling offset parameter based at least in part on the UE satisfying a second predetermined trigger threshold; and receiving, from the base station, second control signaling indicating a re- configuration of the scheduling offset parameter based at least in part on the assistance information associated with the scheduling offset parameter.
However, in a similar field of endeavor, Feng discloses in Figure 4 and [0201]-[0221], steps 401 and 402, in which a terminal device determines capability of generating the first scheduling assistance information, and sends the capability information to the network device.  In step 404, the network device sends first indication information to the terminal device (i.e. claimed configuration for reporting assistance information). In steps 405 and 406, the terminal device generates and sends first scheduling assistance information (i.e. assistance information) to the network device. In step 407 and 408, the network device determines first scheduling information according to the first scheduling assistance information and sends the first scheduling information to the terminal device. (i.e. claimed reconfiguration).  [0036], discloses the first scheduling assistance information includes a radio resource scheduling parameter of the terminal device, and the radio resource scheduling parameter includes one or more of a scheduling bandwidth, a multiple-input multiple-output MIMO layer number, a carrier number, an aggregation bandwidth, a minimum scheduling interval (i.e. claimed scheduling offset parameter), a modulation and coding scheme, and a discontinuous reception (DRX) configuration parameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the above limitations as suggested by Feng, such that the network device may reasonably configure transmission resources for different types of services of the terminal device according to the scheduling assistance information related to the service and the service related to the terminal device, thereby avoiding waste of power consumption of the terminal caused bymismatch between the transmission resource and the service type, thereby reducing the power consumption of the terminal device as indicated in [0067] of Feng.

Regarding Claim 12, Park/Feng teaches The method of claim 11, wherein Feng further teaches transmitting the assistance information associated with the scheduling offset parameter comprises: transmitting an indication of a first quantity of slots for the scheduling offset parameter greater than a second quantity of slots associated with the capability of the UE. ([0097], discloses The minimum uplink scheduling offset K2 or the downlink minimum scheduling offset K0 during scheduling proposed by the terminal device may have different suggestion values according to the subcarrier spacing used during scheduling. For example, the proposed K0 value Preferred K0-SCS -30 kHz when the subcarrier spacing is 15 kHz, the proposed K0 value Preferred K0-SCS -60 kHz when the subcarrier spacing is 60 kHz, and the suggested K0 value Preferred K0-SCS -120 kHz when the subcarrier spacing is 120 kHz)
Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 13, Park/Feng teaches The method of claim 12, wherein Feng further teaches the assistance information associated with the scheduling offset parameter requests an increase from the second quantity of slots to the first quantity of slots for the scheduling offset parameter. ([0097], discloses The minimum uplink scheduling offset K2 or the downlink minimum scheduling offset K0 during scheduling proposed by the terminal device may have different suggestion values according to the subcarrier spacing used during scheduling. For example, the proposed K0 value Preferred K0-SCS -30 kHz when the subcarrier spacing is 15 kHz, the proposed K0 value Preferred K0-SCS -60 kHz when the subcarrier spacing is 60 kHz, and the suggested K0 value Preferred K0-SCS -120 kHz when the subcarrier spacing is 120 kHz)
Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 14, Park/Feng teaches The method of claim 11, further comprising: 
Park further teaches receiving, from an application of the UE via a modem control interface, an indication that the UE satisfies the second predetermined trigger threshold, wherein transmitting the assistance information associated with the scheduling offset parameter is based at least in part on the indication from the application of the UE. ([0156], discloses the electronic device includes a heat processor 500 and an application processor 510. [0158]-[0159], discloses the heat processor of the heat processor 500 includes a heat manager 600, a heat monitor 610, an interface 620, and a policy table 630. The heat manager 600 may determine a threshold temperature and output the threshold temperature to the policy table 630. The heat manager 600 may compare a representative temperature determined by the heat monitor 610 with the threshold temperature included in the policy table 630, thereby determining whether heat is generated. Upon detecting heat, the heat manager 600 may determine to perform at least one or more operations for removing or mitigating overheat, which are included in the policy table 630. [0185], discloses when the determined temperature is equal to or higher than the threshold temperature, the electronic device 100 may restrict the performance of an internal component or some functions of the application operated on the internal component. For example, the AP 510 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. For example, the CP 520 of the electronic device 100 may limit the performance of the internal component that has overheated or some functions of the application operated on the internal component. The CP 520 of the electronic device 100 may transmit information about the operation of limiting the performance of the overheated internal component to the base station. For example, the information about the performance limiting operation may be overheat assistance information (OverheatingAssistance))

Claim 28 is rejected for having the same limitations as claim 11 above, except the claim is in apparatus format.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477